Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 4/6/2021.
•	 Claims 15-24, 28-34 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 15-24, 28-34 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 15 
• the method further comprising the step, performed before each analog computer is placed into calibration mode, of storing the internal states of the integrators thereof, and thereafter transferring the stored internal state of integrators thereof to the corresponding integrators of the other analog computer having just been taken out of calibration mode. 
Claim 20
• at a time when all three of the analog computers are in production service, connecting the outputs of the three analog computers to respective inputs of the threshold device, and, in the event of an excursion of a production output of any one of the analog computers relative to the 
Claim 28
• wherein each analog computer comprises at least two integrators, each integrator having an internal state defining the output thereof, the at least two integrators of each analog computer corresponding to the at least two integrators of the other of the analog computers, the apparatus further comprising transfer means disposed at predetermined times to store the internal states of the integrators of any one of the analog computers, and to transfer stored internal state of said integrators to the corresponding integrators of the other analog computer.
Claim 32
• the apparatus further comprising a threshold device disposed to annunciate an excursion of a production output of any one of the analog computers relative to the production outputs of the other two analog computers in excess of a predetermined threshold, the annunciation communicated external to the system.

	The closest prior art of record - Yannis Tsividis hereafter Tsividis ("SELF-TUNED FILTERS",  Electronics Letters [online], vol.17, no.12, 11 June 1981) discloses a scheme for the tuning of filters wherein filters are time-shared between a signal path and a tuning path, so that each filter in a system is individually tuned. An accurate system frequency response can thus be achieved which does not rely on tight matching between filters. 
Another relevant prior art of record – Gupta et al. (Pub. No.: US 2012/0293233 A1) discloses a Broadband analog radio-frequency devices which can be used to create building 20 GHz or more. Example devices include integrators (transconductors), digitally controlled attenuators, buffers, and scalable summers implemented using deep sub-micron CMOS technology. 
Yet, another relevant prior art of record - Yao et al.  (Pub. No.: US 2019/0212703 A1) discloses a system and method for fast converging gain calibration for phase lock loops (PLL) which includes receiving, with a voltage generation circuit, an input value representing a difference between a sampled voltage and a reference voltage, and adjusting, with the voltage generation circuit, the reference voltage by generating a voltage output based on the difference represented by the input value. 
Huang et al. ("ANALOG COMPUTING IN A MODERN CONTEXT: A LINEAR ALGEBRA ACCELERATOR CASE STUDY", IEEE, 2017, pp 30-38) discloses an example of an analog accelerator solving an ODE that in turn solves a system of linear equations.
Guo et. al ("Energy-Efficient Hybrid Analog/Digital Approximate Computation in Continuous Time", IEEE, 2016, pp 1514-1524) discloses a unit that performs continuous-time hybrid approximate computation, in which both analog and digital signals are functions of continuous time.

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 15, 20, 28 and 32.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 15-24, 28-34 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127